DETAILED ACTION
This Office action is in response to the Amendment filed on 21 December 2020.  Claims 1-20 are pending in the application.  Claims 1, 11, and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on 30 September 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 9,312,143.
Cheng et al. disclose a method of forming surface features in a hardmask layer 112/113 (see column 5, lines 3-34), shown in Figs. 1-12, comprising:
etching a first surface feature into the hardmask layer, the first surface feature having a first critical dimension 113b, see Figs. 4-6 and column 5, line 60, bridging column 6 to line 61;
performing an ion implantation process 105a on the first surface feature, wherein an ion beam of an ionized dopant species (boron (B+) or gallium (Ga+) ) is directed at the first surface feature 113b and implants the ionized dopant species into the first surface feature (the sidewalls of 113b) to make the first surface feature resistant to subsequent etching processes, see Figs. 7 and 8 and column 6, line 62, bridging column 7 to line 37 (Cheng et al. teach that the ion implantation may be performed before or after the creation of the second surface feature 112a which employs both poly hard-mask 113a and resist-mask 122 in the creation process.); and
etching a second surface feature 112a into the hardmask layer 112/113 distant from the first surface feature 113b along a surface of the hardmask layer 112/113 (that is deeper into the hardmask layer along a side surface of the hardmask layer 113), wherein the first critical dimension is preserved, see Fig. 7 and column 6, line 62 to column 7, line 16.  Admittedly, Cheng et al. do not expressly disclose that the ion implantation process 105a on the first surface feature makes the first surface feature resistant to subsequent etching processes.  However, Cheng et al. show in Fig. 8 that boron ions or gallium ions 105a are implanted into the hardmask layer 112/113, and 
With respect to claim 2, Cheng et al. disclose that the first surface feature and the second surface feature are trenches 113b and 112a, see Fig. 7.  
With respect to claim 3, in the method of Cheng et al., the first critical dimension is a width of the first surface feature 113b.
With respect to claim 7, Cheng et al. disclose that performing the ion implantation process 105a on the first surface feature 113b comprises directing an ion beam formed of an ionized dopant species at the first surface feature 113b, the dopant species selected from one of carbon, boron, difluoroboron, germanium, and silicon to make the first surface feature resistant to subsequent etching processes performed on the hardmask layer 112/113, see column 7, lines 24-37.  
With respect to claim 8, Cheng et al. disclose performing an ion implantation process 105a on the second surface feature to make the second surface feature resistant to subsequent etching processes, see Figs. 7 and 8 and column 6, line 62, bridging column 7 to line 37. Cheng et al. teach that the ion implantation may be performed before or after the creation of the second surface feature 12a which employs both poly hard-mask 113a and resist-mask 122 in the creation process. 
With respect to claim 9, Cheng et al. disclose that the second surface feature has a second critical dimension 112b, further comprising etching a third surface feature into 
With respect to claim 10, Cheng et al. disclose a method further comprising performing an etching process on the hardmask layer 112/113 wherein the first and second surface features are extended entirely through the hardmask layer and into an underlying semiconductor layer 101, see Fig. 12; column 4, line 42 bridging column 5 to line 2; and column 8, lines 18-34.

Claim Rejections - 35 USC § 112

In light of Applicant’s amendment, the rejection of claims 12-20 under 35 U.S.C. 112(b) has been withdrawn.

Allowable Subject Matter
Claims 11-20 are allowable over the prior art of record.

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, neither Posseme et al. nor Cheng et al. disclose performing a photolithography process using a photoresist layer to etch a trench into a planarization layer and a bottom antireflective coating layer disposed on the hardmask layer, and performing an ion etching process wherein an ion beam formed of reactive plasma is directed into the trench to extend the trench into the hardmask layer.  
With respect to claim 11, neither Posseme et al. nor Cheng et al. disclose a method of forming surface features in a hardmask layer comprising: providing a layer stack including the hardmask layer, a first bottom antireflective coating (BARC) layer disposed on the hardmask layer, a first planarization layer disposed on the BARC layer, and a first photoresist layer disposed on the first planarization layer; performing a first photolithography process to etch a first trench patterned by the first photoresist layer into the first planarization layer and the first BARC layer; performing a first ion etching process wherein an ion beam formed of reactive plasma ions is directed into the first trench to extend the first trench into the hardmask layer, the first trench having a first critical dimension; performing an ion implantation process on the first trench to make the first trench resistant to subsequent etching processes; removing the first photoresist layer, the first planarization layer, and the first BARC layer from the hardmask layer; applying a second BARC layer, a second planarization layer, and a second photoresist layer a atop the hardmask layer; performing a second photolithography process to etch a second trench patterned by the second photoresist layer into the second planarization layer and the second BARC layer; and performing a second ion etching process wherein an ion beam formed of reactive plasma ions is directed into the second trench 
With respect to independent claim 12, neither Posseme et al. nor Cheng et al. disclose  etching a second surface feature into the hardmask layer, the second surface feature spaced apart from the first surface feature a first distance in the first direction, the second surface feature having a second critical dimension and having lateral sidewalls extending in the first direction and longitudinal sidewalls extending in the second direction; performing an ion implantation process on the lateral sidewalls of the first and second surface features to make the lateral sidewalls resistant to subsequent etching processes; and performing an etching process on the first and second surface features, wherein the longitudinal sidewalls of the first and second surface features are etched to shorten the spacing between the first and second surface features from the first distance to a second distance, and wherein the lateral sidewalls are unaffected by the etching process and the first and second critical dimensions are maintained.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. Although the amendments made to independent claim 1 patentably distinguish Applicant’s claimed method from the prior art method of Posseme et al., amended claim 1 is not deemed patentable over Cheng et al.  Applicant has amended independent claim 1 to specify the second surface feature is located distant form the first surface feature along a surface of the hardmask layer. Applicant has argued that, by contrast, Cheng discloses that the second surface feature 112a is .

Applicant correctly notes that that no rejection had been asserted against claim 11 under 35 U.S.C. 103 or 35 U.S.C. §112(b).in the previous Office action; independent claim 11 should have been indicated as allowable in the previous Office action.  Claim 11, as well as claims 12-20, have been allowed in this Office action. Dependent claims 4-6 have been objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of forming surface features in a hardmask layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822